

Exhibit 10.5
[a2015annualstockoptio_image1.gif]
Notice of Stock Option Grant
                
Name
[Participant Name]
Employee ID 


Date of Grant
[Grant Date]
Option Grant Price Per Share
[Grant Price]
Number of NSO Shares Granted
[Shares Granted]



This Notice of Non-Qualified Stock Option ("NSO") gives you the right to
purchase the total number of shares of Common Stock of 50 par value ("Common
Stock") of J. C. Penney Company, Inc. ("Company") at the Option Grant Price Per
Share as shown above. This grant is subject to all the terms, rules, and
conditions of the 2014 J. C. Penney Company, Inc. Long-Term Incentive Plan
(“Plan”) and the implementing resolutions (“Resolutions”) approved by the Human
Resources and Compensation Committee (“Committee”) of the Company’s Board of
Directors (“Board”). Capitalized terms not otherwise defined herein shall have
the respective meanings assigned to them in the Plan and the Resolutions.


Vesting Terms
This NSO will generally become exercisable (“Vest”) in [VESTING TIME PERIOD]
(the “Vest date”), above. You must remain continuously employed by the Company
through each respective Vest date (unless your Employment terminates due to your
Retirement, Disability, death, job restructuring, reduction in force, or unit
closing) to Vest in your NSO; otherwise the NSOs granted will be forfeited.


Employment Termination


If your Employment terminates due to Retirement, Disability, death, job
restructuring, reduction in force, or unit closing before any applicable Vest
date of your NSO, your NSO will vest on a pro-rata basis. The pro-rata portion
of your NSO that will vest will be determined by multiplying the “Number of NSO
Shares Granted” from above by a fraction, the numerator of which is the number
of months from the Grant Date to the effective date of your termination of
Employment, inclusive, and the denominator of which is [VESTING MONTHS]. The
number of NSOs that have already vested according to the terms herein, if any,
will be subtracted from the prorated amount and the remaining prorated NSOs will
become immediately exercisable. Any NSOs which have not already vested or for
which vesting is not accelerated will expire on such employment termination.


Notwithstanding the foregoing, if you are party to a termination agreement, and
your Employment is terminated due to an involuntary termination of Employment
without Cause under, and as defined in that termination agreement, then the
number of NSOs that will become exercisable will be determined according to the
terms of the underlying termination agreement subject to (a) the execution and
delivery of a release in such form as may be required by the Company and (b) the
expiration of the applicable revocation period for such release.


If you voluntarily terminate your Employment or your Employment is terminated
for Cause then all unvested and unexercised NSOs will expire as of the date of
your Employment termination.
 
Please see the Plan for all terms, rules, and conditions, including the
post-termination of Employment exercise period applicable to this NSO.
Recoupment
As provided in Section 12.19 of the Plan this Award is subject to any
compensation recoupment policy adopted by the Board or the Committee prior to or
after the effective date of the Plan, and as such policy may be amended from
time to time after its adoption.


This stock option grant does not constitute an employment contract. It does not
guarantee employment for the length of the vesting period or for any portion
thereof.




